Citation Nr: 0411682	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  94-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for impairment of the 
right tibia and fibula, rated 30 percent disabling on and 
after October 17, 2001, and previously rated 10 percent 
disabling.  

2.  Entitlement to an increased rating for a non-psychotic 
organic brain syndrome, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 rating determination by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The current claims seeking increased 
ratings for the service-connected disabilities at issue were 
filed in August 1992.  

In December 2003, the appellant failed to appear for a Travel 
Board hearing at the RO which had been scheduled at his 
request.  At about this time, he was declared to be mentally 
incompetent, and his mother was appointed as his fiduciary in 
February 2004.  


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2.  Prior to October 17, 2001, the service-connected right 
leg disability was ankle impairment that more nearly 
approximated slight than marked.  

3.  On and after October 17, 2001, the service-connected 
right leg disability has been manifested by marked ankle 
disability.  

4.  The service-connected non-psychotic organic brain 
syndrome has historically been associated with subjective 
complaints of headaches and dizziness.  

5.  The service-connected non-psychotic organic brain 
syndrome has been rated 10 percent disabling from July 1982.  

6.  The record does not reflect or even suggest a clinical 
diagnosis of multi-infarct dementia associated with brain 
trauma.  


CONCLUSIONS OF LAW

1.  Prior to October 17, 2001, entitlement to a rating in 
excess of 10 percent for impairment of the right tibia and 
fibula is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5262 (1992-
2002).  

2.  On and after October 17, 2001, entitlement to a rating in 
excess of 30 percent for impairment of the right tibia and 
fibula is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5262 (2001-03).  

3.  The criteria for a rating in excess of 10 percent for a 
non-psychotic organic brain syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, , 
4.124a, Diagnostic Code 8045, § 4.130, Diagnostic Code 9304 
(1992-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated September 18, 2001, in which 
the RO specifically informed the appellant of the medical 
evidence needed to support his claims for increased ratings 
and asked him to provide the names and addresses for all 
persons, agencies or companies with relevant medical records 
so that the RO could obtain these records for the appellant, 
and of all VA facilities at which he had been treated for the 
service-connected disabilities at issue from July 1993 
onward.  The appellant was then specifically asked to inform 
the RO of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded VA examinations in 
connection with the current claims, and extensive VA medical 
records have been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claims at issue in this appeal were commenced in 
1992 and initially adjudicated in 1993, long before the 
enactment of the VCAA in November 2000, strict compliance 
with the timing requirement set forth at length by the Court 
in Pelegrini was not possible in this case.  The rating 
action and supplemental statement of the case issued in 
January 2002 reflect that the right leg claim was adjudicated 
on a de novo basis following the issuance of the VCAA letter 
September 2001.  The organic brain syndrome claim was not 
reconsidered on a de novo basis in August 2003, but there is 
no indication or reason to believe that this decision would 
have been different had the claim not been the subject of 
prior adjudications.  Therefore, in the Board's opinion, 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decisions promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claims were initially commenced over 10 
years ago prior to the enactment of the VCAA.  

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

The service medical records indicate that the appellant 
fractured both his right tibia and fibula in June 1975 while 
playing baseball.  This necessitated surgical correction.  In 
January 1976, while still hospitalized for the treatment of 
his right leg fractures, he sustained a blunt blow to the 
left occipital region of the skull with severe cerebral 
contusion.  He was eventually found by a Physical Evaluation 
Board in July 1976 to be medically unfit for further military 
service due to recurrent headaches and dizziness stemming 
from this head injury; due to the right leg injury; and due 
to otitis media, each rated 10 percent disabling at that 
time.  The appellant was placed upon the Temporary Disability 
Retired List (TDRL) upon his discharge from active service in 
August 1976.  A subsequent Physical Evaluation Board in 
October 1977 reported that veteran's brain trauma syndrome 
and hearing problems had resolved and were no longer ratable; 
and that only the right leg disability remained 10 percent 
disabling.  The veteran was separated from military service 
with severance pay at this time.  

The relevant diagnosis on a June 1977 VA examination of the 
veteran was of the postoperative residuals of an open 
reduction and internal fixation of an open fracture of the 
right tibia, and an open segmental fracture of the right 
fibula.  The appellant was complaining of frequent bifrontal 
headaches at this time, with no vomiting, convulsions or 
visual disturbances.  X-ray films of the skull disclosed no 
abnormalities at this time.  

By rating action dated in October 1978, service connection 
was granted for impairment of the right tibia and fibula, 
rated 10 percent disabling from the date of claim in May 
1978; and for a non-psychotic organic brain syndrome, 
noncompensably rated from May 1978.  

Extensive postservice VA medical records reflect the 
commencement of methadone maintenance therapy for drug abuse, 
beginning in April 1980.  Continuing treatments for 
polysubstance abuse and dependence are reflected by later VA 
medical records.  This is currently considered to be a 
nonservice-connected disability.  

A probable seizure disorder was diagnosed at a VA hospital in 
September 1981.  Service connection for this disability was 
subsequently denied.  

In July 1982, it was reported on a VA examination that both 
bone fractures in the right leg were healed, as demonstrated 
by X-ray studies, and the veteran demonstrated a full range 
of pain-free motion in the right knee and ankle.  
Neurological and psychiatric examinations at this time 
indicated headaches and irritability resulting from the head 
injury in service.  Although irritable and tense, the veteran 
was alert and well oriented, with no signs of a thought 
disorder.  His memory and cognitive functions were intact, 
and his non-psychotic organic brain syndrome was evaluated as 
mild.  

By rating action dated in February 1983, a 10 percent rating 
was assigned for the service-connected non-psychotic brain 
syndrome, effective from July 1982.  

Extensive VA medical records dating up to 2001 are of record 
and reflect increasingly frequent psychiatric 
hospitalizations at VA facilities beginning in 1990 for the 
treatment of a psychotic disability, variously diagnosed; as 
well as treatments for polysubstance abuse/dependence.  These 
admissions were often triggered by auditory hallucinations in 
which the appellant was reportedly urged to harm or kill 
himself, and which he occasionally acted upon.  In October 
1990, the appellant complained of headaches when doing drugs.  
An Axis III diagnosis of cluster headaches was reported while 
the appellant was hospitalized in May 1992 and January 1993.  
In September 1995, the veteran managed to overdose on heroin 
while hospitalized at a VA facility.  No evidence of joint or 
bone pathology was found on X-ray studies of the right knee 
in October 1996.  A CT scan of the brain in November 1996 was 
interpreted as normal, and a high resolution CT scan of the 
head in August 1999 was also normal.  In late October 1999, 
the appellant fractured several bones in his right foot after 
it was run over by a car; several days later, his right ankle 
was also reportedly swollen.  On a general systems review in 
March 2000, it was reported that the appellant had no 
complaints of vertigo, joint pain, or muscle weakness; but he 
did report subjective complaints of headaches and numerous 
psychiatric problems.  Except for a painful right foot due to 
postservice injuries, no limitations or deficiencies 
involving the right lower extremity were noted at this time 
or during inpatient stays at a VA facility in June, 
September, October, and December 2000; and June 2001.  On a 
VA neurological consult in February 2001, it was reported 
that the veteran complained of weakness in the right leg and 
throbbing headaches, but he refused to be examined and gave 
an inconsistent medical history.  

The VA medical records dating from 1990 up to 2001 do not 
reflect any treatment for the service-connected right leg 
disability, nor is a diagnosis of multi-infarct dementia 
associated with brain trauma reflected in these very 
extensive VA medical records.  Since about 1990, the veteran 
has also been HIV positive, and service connection has been 
denied for this disability.  

The current claims seeking increased ratings were filed in 
August 1992.  Because of his frequent VA psychiatric and 
drug-related hospitalizations, the appellant was not 
officially examined until October 2001.  At that time, a VA 
psychiatric examiner reported an Axis I diagnosis of paranoid 
schizophrenia with a history of constant auditory 
hallucinations and multiple suicide attempts; and an Axis II 
diagnosis of headaches.  

On a VA orthopedic examination of the appellant on 
October 17, 2001, the right leg was shortened by 2.5 
centimeters (cm).  There was no limitation of hip motion, and 
a normal range of motion in the right knee was demonstrated.  
No tenderness, swelling, or instability was noted either.  
However, there was a loss of muscle mass on the anterior 
tibia of about 9 cm, and the right ankle had a very limited 
range of motion, probably secondary to the previous malunion: 
plantar flexion was 0-10 degrees; dorsiflexion was 0-5 
degrees.  X-ray films of the right foot disclosed old 
fractures stemming from a postservice injury.  The examiner 
reported that there was some malunion of the right ankle with 
a decreased range of motion stemming from the injury in 
service.  Based upon these reported findings, a 30 percent 
rating under Diagnostic Code 5262 was assigned for impairment 
of the right tibia and fibula, effective from the date of the 
examination, October  17, 2001.  

In January and August 2002, the claims files were reviewed by 
the VA psychiatric examiner who saw the veteran in October 
2001.  This physician reported that the appellant did not 
appear to have manifested any symptoms of his organic brain 
syndrome recently, and that the current psychiatric diagnosis 
of paranoid schizophrenia was a new clinical disease entity 
unrelated to the service-connected organic brain syndrome.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  A 40 percent evaluation is 
authorized for ankylosis of an ankle if the ankylosis is in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) shorter than the other leg. 38 C.F.R. § 
4.71a, Diagnostic Code 5275.  However, a note to this 
diagnostic code provides that ratings based on shortening of 
the leg are not to be combined with other ratings for 
fracture or faulty union in the same extremity.  

The Rating Schedule provides that brain disease due to trauma 
will be evaluated as follows:  Purely neurological 
disabilities, such as hemiplegia, eliptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304 (Dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 804).  

The evidence of record does not show that the service-
connected disability of the lower right leg was manifested by 
more than slight knee or ankle disability prior to 
October 17, 2001.  A 10 percent rating for this disability 
has been in effect since 1978, and extensive VA medical 
treatment records dating from 1990 up to at least 2001, 
including extremely detailed daily Nursing and Progress 
Notes, do not reflect any treatment for, or clinical findings 
pertaining to, this disability and only very vague and 
general subjective complaints, such as weakness of the right 
leg.  It is also noted that, in February 2001, the appellant 
refused to be examined in connection with his complaints of 
right leg weakness.  Consequently, the Board has concluded 
that more than a 10 percent rating is not warranted for this 
service-connected disability prior to October 17, 2001.  

Based upon the findings reported on a VA examination of the 
appellant on October 17, 2001, a 30 percent rating has been 
assigned from that date.  The VA orthopedic examiner on 
October 17, 2001, reported that the right leg was shortened 
by 2.5 cm.  This is not enough to warrant a compensable 
rating under Diagnostic Code 5275 of the Rating Schedule, 
which requires a shortening of the leg of at least 3.2cm.  In 
addition, no limitation of hip motion, and a normal range of 
motion in the right knee was demonstrated on the October 2001 
VA examination.  No tenderness, swelling, or instability was 
noted either.  However, there was a loss of muscle mass on 
the anterior tibia of about 9 cm, and the right ankle had a 
very limited range of motion, probably secondary to the 
previous malunion: plantar flexion was 0-10 degrees; 
dorsiflexion was 0-5 degrees.  X-ray films of the right foot 
noted old fractures stemming from a postservice injury.  The 
examiner reported that there was some malunion of the right 
ankle with a decreased range of motion stemming from the 
injury in service.  The RO has concluded that this 
constitutes evidence of marked ankle disability warranting 
the maximum rating of 30 percent under Diagnostic Code 5262 
of the Rating Schedule.  The veteran has useful motion of the 
ankle, does not have nonunion of the tibia or fibula, and 
does not have service-connected disability of the right knee.  
Therefore, more than the currently assigned rating of 30 
percent is not in order.   

Concerning the service-connected non-psychotic organic brain 
syndrome, the current 10 percent rating has been in effect 
since 1982 and is now protected under 38 C.F.R. § 3.951(b).  
A longitudinal review of the evidentiary record reveals that 
this disability has historically been manifested by 
subjective complaints of headaches and dizziness, although 
the most recent VA examiner reported in August 2002 that even 
these manifestations are not recently documented in the 
appellant's medical records.  The appellant's psychotic 
disability, currently diagnosed as paranoid schizophrenia, is 
not service-connected at the present time, and the issue of a 
rating for this disability is not currently before the Board.  
Moreover, the very extensive VA medical records dating from 
1990 to 2001 do not reflect a clinical diagnosis of, or even 
suggest the presence of, multi-infarct dementia associated 
with brain trauma.  Under these circumstances, a rating in 
excess of 10 percent cannot be justified under the relevant 
schedular criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  There is no indication in the record 
that the schedular evaluations are inadequate to evaluate the 
average industrial impairment due to the disabilities at 
issue.  The veteran has not required frequent hospitalization 
for either disability (although he has been frequently 
hospitalized for the treatment of nonservice-connected 
disability) and the manifestations of these disabilities are 
those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent 
prior to October 17, 2001, and in excess of 30 percent on and 
after October 17, 2001, for impairment of the right tibia and 
fibula is denied.  

Entitlement to a disability rating in excess of 10 percent 
for non-psychotic organic brain syndrome is also denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



